Citation Nr: 1126264	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision rendered by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned in March 2011.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's chronic lumbar strain and osteoarthritis of the lumbosacral spine was caused or aggravated by service-connected bilateral knee disabilities. 


CONCLUSION OF LAW

Chronic lumbar strain and osteoarthritis of the lumbosacral spine is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, as the Veteran filed his claim for service connection in September 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to the lumbar spine or any symptoms reasonably attributed thereto.  Significantly, on the Veteran's September 1996 Report of Medical History, he indicated that he never suffered from arthritis, bursitis, or recurrent back pain.  Similarly, his September 1996 Report of Medical Examination indicated that his spine and other musculoskeletal systems were within normal limits.  In short, chronic lumbar spine disorder was not shown in service.  

The Veteran does not argue the contrary.  Rather, he contends that his current low back disorder was caused or aggravated by his service-connected knee disabilities.  He currently receives separate 30-percent ratings for status post arthroscopy for lateral meniscus tear with chondromalacia patellofemoral pain syndrome disorder, medial and lateral collateral ligament strain, and patellar tendonitis of the bilateral knees.

Post-service private treatment records include a June 2006 VA radiology report showing mild osteoarthritis of the lumbar spine.  A VA note from October 2006 indicated that the Veteran fell to the floor and suffered from subsequent low back pain.  Private records also from 2006 document treatment for complaints of low back pain, at which time he was diagnosed with back spasm and a bulging disc at L5-S1.  In November 2006, the private physician noted that the Veteran's long prior history of bilateral knee problems made the use of his back more painful over time.  

The Veteran was afforded a VA joints examination in April 2007, at which time he was diagnosed with chronic lumbosacral strain superimposed on early degenerative changes.  However, the examiner indicated that, "There is no good scientific evidence to support the fact that the patient's knee conditions have resulted in any of the conditions discussed above," and concluded that he could not say without resort to mere speculation that the Veteran's back problems are in any way related to his service-connected knee disorders or to military service.  

However, in correspondence dated in October 2008, the Veteran's private chiropractor opined that: 

there is a relationship between the degenerative condition in his knees and the pain in his back.  Because the biomechanical chain has been compromised, the cartilage in his knees damaged, he has poorer shock absorption.  He also may have an altered gait due to the knee pain, which will affect the sacroiliac joints and the lower back biomechanics.  He may have had a pre-existing back problem based on history, but for the reasons listed above I believe it is likely that his knee problems have accelerated or made the back problems considerably worse.

The Veteran was afforded a VA spine examination in May 2010, at which time he was diagnosed with chronic lumbar strain and osteoarthritis of the lumbar spine.  The examiner noted that the Veteran's knees showed minimal bony involvement upon X-ray and demonstrated quite a bit of laxity; therefore, the examiner opined that "it is as least as likely as not that his low back condition of chronic lumbar strain with mild osteoarthritis is caused by his knees deconditioned that are service-connected."  

At his Travel Board hearing, the Veteran testified that he suffered from back pain in service, but that he self-medicated with Motrin as a medic so it went unreported in his service treatment records.  He further testified as to his belief that his service-connected knee disabilities have created a problem with his gait that has led to increased back problems since his separation from service.  

In addition, the Veteran submitted a lay statement from his spouse dated in November 2006 in which she expressed her opinion that his back problems were related to his declining knee health.  He also submitted a lay statement from a fellow serviceman supporting the Veteran's allegations that he suffered from both knee and back pain in service.

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with chronic lumbar strain and osteoarthritis of the lumbosacral spine.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for multiple bilateral knee disabilities.  

Turning to crucial Wallin element (3), the Board notes that there are multiple conflicting medical opinions of record addressing whether there is a causal connection between the claimed low back disorder and the service-connected bilateral knee disabilities.  Weighing against the Veteran's claim is the April 2007 VA joints examination report.  However, as noted above, that examiner did not indicate that it was "less likely than not" that the Veteran's low back disorder was related to his service-connected knee disorders; rather, he simply indicated that he could not say that there was a causal relationship without resorting to mere speculation.  The probative value of this opinion carries little probative value.  See Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  However, the October 2008 private chiropractor opinion as well as the opinion of the May 2010 VA spine examiner are clearly supportive of the Veteran's claim.

In view of the totality of the evidence, the Board finds that the medical nexus opinions of record are, at minimum, in equipoise.  As such, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current low back disorder was caused or aggravated by his service-connected bilateral knee disabilities.  Consequently, affording the Veteran the benefit of the doubt, service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic lumbar strain and osteoarthritis of the lumbosacral spine is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


